Title: To James Madison from Benjamin Henry Latrobe, 15 December 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Capitol Decr. 15h. 1809
The alterations which you have been pleased to make in the report submitted to you by me, will be attended to, and fair copies one for the Senate, another for the House of Representatives will be transmitted to You on Monday morning. These copies it has been usual with the late President to send to the house of Congress by a Message.
In respect to the more detailed Specification of the Estimate, I beg leave to submit to You this consideration; that it is almost impossible to make a critically exact distribution of expenditure, in practice, of Work to be performed by the day, & by the same Workmen, working at any thing that shall at any particular time be most advantageously put in hand. Therefore altho’ my specification were more minute, it would be impossible to answer for the exactness of the expenditure to each particular object of approbation. When separate Works, such as the North Wing, the South Wing, the President’s house, the Highways, are at the same time in hand, it is easy to separate the accounts of expenditure, & this has always been correctly done; but when the Work is so involved as that of the North wing, it is next to impossible. To this Wing particularly, I presume your question to apply, as all the other items are separately specified.
But on this particular occasion, I beg to mention another reason why I have stated in one item the amount of appropriation required for the North Wing. In my last report, I had these two items


For the Library & Judiciary
20.000$


For the Senate Chamber,
25.000 


Of the Estimate for the Library & Judiciary, I proposed to expend from 7 to 10.000$ on the Judiciary, the rest on the Library, which could only be partially completed in that Year. It was impossible to make an exact estimate in this case; & indeed in no case, is the estimate for appropriation, an estimate of the ultimate expense, but merely an estimate of what it is possible, under all circumstances of the actual state of the building to expend, advantageously in the ensuing season. For while I am employed in pulling down, & rebuilding, no motive whatever would induce me to risk an estimate of ultimate cost.
The Senate struck out of that appropriation the item of the Judiciary. Now as the Senate Chamber could not be built at all, without building first the court room under it, for which, agreeably to the letter of the Law there was not a dollar appropriated, I must have discharged all my Workmen, & awaited the next Session before I could have proceeded. As however the Spirit of the Law required all things to be done, without which the Senate Chamber could not be begun the Courtroom was built out of the General fund for works in the North Wing.
To avoid such inconvenience as has annually grown out of minute specifications & the rejection of individual Items, I have put the whole of the Work of the North wing into one item which, if reduced by Congress, will still leave a remainder applicable to the particular objects of the Estimate.
The same observations apply to the presidents house & grounds, the gross appropriation resulting from the Estimate for which may be applied exactly as You shall direct. I am with highest respect Yrs. faithfully
B Henry Latrobe.
